PER CURIAM.
Eduardo Tosco petitions for a writ of habe-as corpus asserting that his appellate counsel was ineffective in this court’s appeal numbers 93-1044 and 93-1059. The State concedes that petitioner-defendant’s sentence exceeds the legal maximum in circuit court case number 91-8446 and in count one of circuit court ease number 91-9721. We grant the petition as to these two sentences and remand for resentencing. Defendant need not be present at resentencing.
*788We find no merit with respect to the remainder of the petition.
Petition granted in part, denied in part.